DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone or in combination  (a) at least one central ground station that includes a transceiver that is configured to communicate with satellites; (b) a space-based ad hoc network of a plurality of cube satellites in orbit, each of the cube satellites in a different orbital position and configured to communicate directly with any other of the plurality of cube satellites that is within a line of sight thereto, at least one of the plurality of cube satellites configured to communicate with the at least one ground station; and (c) a ground-based control system in communication with the at least one central ground station, configured continuously to determine a configuration of the ad hoc network and to communicate network control information for each of the cube satellites that is necessary to maintain communications in the ad hoc network to at least one of the plurality of cube satellites, wherein the at least one of the plurality of cube satellites is configured to disseminate the network control information to other ones of the plurality of cube satellites via the ad hoc network.

Regarding claim 26, the prior art of record fails to teach or suggest alone or in combination (a) a plurality of multi-use cube satellites having both a network communication ability and sensing ability; (b) at least one ground-based hub for communicating with the plurality of multi-use cube satellites; and (c) an access gateway for energy constrained devices configured to aggregate data and forward the data directly to an internet of space things gateway so as to communicate with the plurality of multi-use cube satellites. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648